United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2720
                                   ___________

Billy Grisso,                        *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri.
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      *     [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                             Submitted: September 28, 2006
                                Filed: October 11, 2006
                                 ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       In 1981, Billy Grisso was awarded disability benefits. In 1983, he was
sentenced to 25 years in prison for felony offenses, and his benefits were suspended
pursuant to a former federal law, 42 U.S.C. § 402(x)(1) (1993) (amended 1994),
which provided that an individual imprisoned for a felony could not receive benefits
unless he participated in an approved rehabilitation program. In 1997, Grisso filed an
application with the Social Security Administration for approval of an industrial
training program he had participated in from July 1984 to July 1992. An
administrative law judge (ALJ) refused to approve the program, the district court1
affirmed, and Grisso appeals. After thorough review of the record and the parties’
submissions, we find substantial evidence supports the ALJ’s decision. See Dukes v.
Barnhart, 436 F.3d 923, 926 (8th Cir. 2006) (standard of review). We also find no
abuse of discretion in the district court’s denial of Grisso’s motion for reconsideration.
See In re Charter Commc’ns, Inc., 443 F.3d 987, 993 (8th Cir.) (standard of review),
petition for cert. filed, 75 U.S.L.W. 3034 (U.S. July 7, 2006) (No. 06-43).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny as moot Grisso’s
motion to “call up” records.
                       ______________________________




      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.

                                           -2-